Citation Nr: 0520480	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

It appears the veteran filed a July 2004 application for 
increased compensation based on unemployability, and the 
matter is referred to the RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In view of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), evidentiary development is necessary.

The Board remanded this case in May 2004 to obtain a VA 
psychiatric examination to assess the current severity of the 
veteran's PTSD.  Upon the file being returned to the Board, 
it appears that the veteran received a letter notifying him 
of the requested VA examination, and the claims file contains 
an open request as of May 24, 2005, for an examination.  

The record, however, lacks any copy of an examination report 
performed pursuant to the Board's remand, nor does the record 
contain any indication concerning the veteran's attendance at 
any examination.  Also, the record lacks a supplemental 
statement of the case issued prior to the case being returned 
for appellate review at the Board.  Indeed, it appears that 
the case may have been sent to the Board inadvertently.  As 
such, the case must be remanded to either locate the 
examination report, or provide the examination, or document 
any events concerning the Board's remand directive.

Also, the Board's 2004 instruction stated that the RO should 
obtain the names and addresses for all medical providers who 
treated the veteran for PTSD since 1998, and after securing 
the necessary releases, the RO should obtain these records.  
The Board particularly sought any relevant outpatient 
treatment records.  The RO's June 2004 letter did not 
effectively relate this information to the veteran.  In fact, 
the letter stated to the veteran:  "Send us (preferably 
since June 1998) medical records."  The RO should attempt to 
obtain names and addresses of treatment providers, and it 
should secure any outstanding medical records.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD, and 
any other mental disorder since June 
1998.  After securing necessary 
releases, the RO should obtain these 
records.    

2.  The RO should attempt to locate a 
VA examination report performed 
pursuant to the Board's May 2004 
remand.  If a psychiatric examination 
has not yet been provided, the RO 
should do so based on the May 2004 
remand directive.

3.  Then, the RO should readjudicate 
the veteran's claim for a rating in 
excess of 30 percent for PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



